DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 15, 17, 18, 23, 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 6,432,041; hereinafter "Taniguchi").
Regarding claim 1, Taniguchi discloses A method for displaying guidance information during an image-guided procedure ("an endoscope shape detecting apparatus wherein a reference position can be displayed," col. 6, lines 20-25), the method comprising: receiving, by one or more hardware processors, data from a tracking system ("Signals detected by the sensing coils of the magnetic field detecting/generating coil unit are … input to a position detecting unit," col. 38, lines 40-45) associated with an elongate device comprising a flexible body (e.g. flexible insertion portion 7 of Fig. 1); calculating, by the one or more hardware processors, a bend radius along a length of the flexible body based on the data ("The data detected, the position estimated, with this position detecting unit is input into the shape image generating unit," col. 38, lines 45-50; "a curvature radius calculating unit for obtaining three-dimensional inserting shape," col. 65, lines 60-65); determining, by the one or more hardware processors, supplemental guidance information that includes an indication of whether the bend radius is less than a minimum allowable bend radius ("the curvature radius of the insertion portion is under a certain value," col. 67, lines 25-30); augmenting, by the one or more hardware processors, one or more images with the supplemental guidance information to produce one or more augmented images; and displaying the one or more augmented images on a display device at a console ("displays the insertion shape graphics, marking graphics, and marking values … displays graphics indicating the curvature radius display position for each place wherein the curvature radius of the insertion portion is under a certain value … and also characters indicating the curvature radius near the graphic representation, and graphics indicating the curvature center position," col. 67, lines 20-30).
Taniguchi does not specifically recite the procedure being a surgical procedure or the console being a surgeon console.
The Examiner takes Official Notice that both the concepts and the advantages of using an elongated device comprising a flexible body for surgery were well known and expected before the effective filing date of the claimed invention, and it would have been obvious to use such a device in a surgical environment in order to improve surgical outcomes.
Regarding claim 7, Taniguchi renders obvious wherein the minimum allowable bend radius is selected to prevent a kink or damage to the flexible body ("endoscope shape detecting apparatus wherein damage of the probe … is reduced," col. 5, lines 60-65).
Regarding claim 13, Taniguchi renders obvious wherein the one or more images include virtual images (e.g. the base endoscope shape image 24a of Fig. 106 is considered a "virtual image" that is augmented with the supplemental information in Fig. 108).
Regarding claim 15, Taniguchi renders obvious wherein data from the tracking system is further associated with at least one of a position, an orientation, a speed, a velocity, a chemical environment, a thermal environment, a biological environment, a pose, and a shape of the elongate device ("The data detected, the position estimated, with this position detecting unit is input into the shape image generating unit," col. 38, lines 45-50).
Regarding claim 17, it is rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claim 18, Taniguchi renders obvious wherein the tracking system includes a shape sensor ("detecting the magnetic fields generated around the source coils driving signals applied thereto with the sensor coils of the magnetic field detecting coil unit … generates the insertion shape," col. 46, lines 50-55).
Regarding claim 23, it is rejected using the same citations and rationales set forth in the rejection of claim 7.
Regarding claim 25, Taniguchi renders obvious wherein the one or more images include structural indicators, the structural indicators demarcating one or more portions of the flexible body that are steerable (see Fig. 106).
Regarding claim 29, it is rejected using the same citations and rationales set forth in the rejection of claim 13.
Regarding claim 31, it is rejected using the same citations and rationales set forth in the rejection of claim 15.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of House et al. (US 2012/0089022; hereinafter "House").
Regarding claim 6, Taniguchi does not disclose wherein the minimum allowable bend radius is selected to allow passage of a medical device through the flexible body.
In the same art of medical procedures using a flexible body, House teaches not allowing a small bend radius in order to allow passage of a medical device through the flexible body ("eliminates sharp bends in the medical device conduit that can impede the delivery of a medical device through the conduit," para. 40).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of House to Taniguchi, thereby guiding the selection of the minimum allowable bend radius of Taniguchi based on the teachings of House.  The motivation would have been "deployment of an instrument through [a] sharp bend can be difficult" (House, para. 40).
Regarding claim 22, it is rejected using the same citations and rationales set forth in the rejection of claim 6.

Claims 8, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Weiss (US 2014/0211213).
Regarding claim 8, Taniguchi does not disclose applying a color scheme to a graphical representation of the flexible body, wherein portions of the graphical representation of the flexible body corresponding to a smaller bend radius are shaded differently than portions of the graphical representation of the flexible body corresponding to a larger bend radius.
In the same art of monitoring a bend radius of a flexible body, Weiss teaches applying a color scheme to a graphical representation of the flexible body, wherein portions of the graphical representation of the flexible body corresponding to a smaller bend radius are shaded differently than portions of the graphical representation of the flexible body corresponding to a larger bend radius ("display the current shape of the guidewire … if a determined curvature exceeds a threshold, the alarm may be configured to highlight--on the display--which part or location of the guidewire has a too low curvature or is in the risk of a breakdown," para. 48).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Weiss to Taniguchi.  The motivation would have been to prevent breakdown of the flexible body.
Regarding claim 19, Taniguchi does not disclose wherein the shape sensor includes a fiber optic bend sensor.
In the same art of monitoring a bend radius of a flexible body, Weiss teaches wherein the shape sensor includes a fiber optic bend sensor ("Fiber optic methods for determining curvature are known. However, according to this invention such optic methods can be utilized for determining bending of flexible medical instrument," para. 30).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Weiss to Taniguchi.  The motivation would have been to prevent breakdown of the flexible body by monitoring a bend radius.
Regarding claim 24, it is rejected using the same citations and rationales set forth in the rejection of claim 8.

Claims 12, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Walker et al. (US 2017/0151027; hereinafter "Walker").
Regarding claim 12, Taniguchi does not disclose displaying actuation information on the display device, the actuation information including a directional indicator to display the direction to steer the flexible body to increase the bend radius.
In the same art of steering a flexible body, Walker teaches displaying actuation information on the display device, the actuation information including a directional indicator to display the direction to steer the flexible body to increase the bend radius ("The virtual directional indicators are continuously updated with the position of the elongate instrument to represent the direction the instrument would bend if the corresponding directional indicator on the user input device is activated," para. 74).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Walker to Taniguchi.  The motivation would have been that it "provides for more instinctive driving" of the elongate instrument (Walker, para. 74).
Regarding claim 26, Taniguchi does not disclose wherein the supplemental guidance information includes corrective guidance information.
In the same art of steering a flexible body, Walker teaches wherein the supplemental guidance information includes corrective guidance information ("The virtual directional indicators are continuously updated with the position of the elongate instrument to represent the direction the instrument would bend if the corresponding directional indicator on the user input device is activated," para. 74; "supplementing or adjusting the user-commanded movements with robot-determined course-correcting movements," para. 113; "visual indicators are provided to help the user understand the relationship between the instrument and the targets and improve control over the instrument," para. 115).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Walker to Taniguchi.  The motivation would have been that it "provides for more instinctive driving" of the elongate instrument (Walker, para. 74).
Regarding claim 27, the combination of Taniguchi and Walker renders obvious wherein the corrective guidance information includes a direction to steer the flexible body to increase the bend radius (e.g. Walker, para. 74; see claim 26 for motivation to combine).
Regarding claim 28, the combination of Taniguchi and Walker renders obvious display actuation information on a display device, the actuation information including a directional indicator to display the direction to steer the flexible body to increase the bend radius (e.g. Walker, para. 74; see claim 26 for motivation to combine).
Regarding claim 30, Taniguchi does not disclose wherein the images include video images.
In the same art of steering a flexible body, Walker teaches wherein the images include video images ("a data connection between the navigation system and the imaging system, or displaying frame grabbed video directly or composited with other imaging within the system," para. 90; "the imagery video from an imaging system, as shown for example in FIG. 11B, may be frame grabbed by the system and then processed using computer vision techniques to determine anatomical features of interest to create targets or provide additional guidance as the user is creating the targets," para. 95).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Walker to Taniguchi.  The motivation would have been that it "provides for more instinctive driving" of the elongate instrument (Walker, para. 74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611